DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/05/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 7,743,675) in view of Brignac et al.  (US Patent 8,590,383), hereinafter, Brignac.
Regarding claims 1 and 7, Moore discloses a test robot (3) for testing slot wedges (col. 2, line 66 to col. 3, line 6) which are provided on an outer circumference of a rotor (5) of a generator (1), which rotor (5) is surrounded by a stator (7) [col. 4, lines 24-29], comprising: a chassis (47) which accommodates a drive system (57), a position capture device (col. 4, lines 51-56 and col. 5, lines 19-22), a controller (39) which controls the drive system (57) on the basis of data captured by the position capture device, magnets which are fitted to the chassis and are positioned and designed in such a manner that they keep the chassis adhering to a magnetic substrate (col. 5, lines 21-26). However, Moore does not particularly disclose or suggest at least one ultrasonic test head which is arranged on the chassis, is freely accessible from an underside of the 
Regarding claim 3, Moore discloses the test robot as claimed in claim 1, wherein the drive system has three or four wheels rotatably held on the chassis, wherein each wheel is driven in a rotational manner via a stepping motor and is steered via a servomotor (col. 5, lines 7-19).
Regarding claim 5, Moore discloses the test robot as claimed in claim 1, wherein the magnets are neodymium magnets (col. 5, lines 22-24).

Regarding claims 9-10, Moore does not particularly disclose or suggest the test robot as claimed in claim 1, further comprising: a pump and a couplant reservoir which are connected to the at least one couplant application device via a couplant line at a distance from the test robot and wherein the pump and the couplant reservoir are arranged in a common housing. Brignac discloses the carrier 100 also includes a first and second couplant tubes 114 extending in a longitudinal direction on opposing sides of the probe 110. The couplant tubes 114 are in fluid communication with a couplant source 105, such as a pressurized container or pump, and carrying a couplant material from the source 105 to the tube 108 or weld under inspection at the location of the probe 110 (col. 3, lines 22-28). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize in Moore because the couplant material may be water, gel, or other suitable material to facilitate the transmission of ultrasonic waves between the probe and the tube to thereby making this combination very effective.
Regarding claim 11, Moore discloses a method for testing slot wedges which are provided on an outer circumference of a rotor of a generator, which rotor is surrounded by a stator (col. 4, lines 22-30), the method comprising: using a test robot as claimed in claim 1; inserting the test robot (3) into an annular gap (9) present between the rotor (5) and the stator (7) [col. 4, lines 45-48).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 7,743,675) in view of Brignac et al.  (US Patent 8,590,383), hereinafter, Brignac and further in view of Dushku et al. (Pub. No. : US 2012/0060468), hereinafter, Dushku. 
Claim 2 differs from the prior art by reciting the test robot as claimed in claim 1, wherein the chassis is additively produced from a photopolymer. Dushku discloses
additively manufacturing a chassis extending from the casing body, the chassis forming part of the single-piece structure (see: par. 0016). Dushku further discloses the casing body may be composed of a material that includes a photopolymer (see: par. 0014). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize in the combination of Moore in view of Brignac the techniques of Dushku because the additively manufacturing is composed of a photopolymer material to thereby realize effectively applicant’s invention in a reliable and efficient manner.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 7,743,675) in view of Brignac et al.  (US Patent 8,590,383), hereinafter, Brignac and further in view of Pietsch (Pub. No.: US 2012/0173377), hereinafter, Pietsch.
Claim 4 differs from the prior art by reciting wherein the wheels are coated with a coarse abrasive. Pietsch discloses the grinding wheels have grinding coatings with coarse abrasive grain (7A, 7B) [see: par. 0040]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize in the combination of Moore in view of Brignac the coarse abrasive of Pietsch because the abrasive wells are coated with abrasive material which allows higher strength and durability and thereby realizing applicant’s invention in a reliable and efficient manner.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent 7,743,675) in view of Brignac et al.  (US Patent 8,590,383), hereinafter, Brignac and further in view of Erdman (US Patent 2,751,783). 
Regarding claims 8 and 13, they differ from the prior art by reciting wherein the at least one ultrasonic test head is moveable up and down via at least one servomotor and wherein the at least one ultrasonic test head is moveable up and down via two servomotors. Erdman discloses the servo motor 60 serves to orient the test head 30 in the gimbal 32, the server motor 61 serves to orient the gimbal 32. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Moore in view of Brignac to utilize the teachings of Erdman so as to provide the up and down movements of the test head between the servo motors in to order to realize effectively applicant’s invention in a reliable and efficient manner. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The prior art of record taken alone and in combination does not disclose or suggest “wherein the position capture device captures at least one actual orientation of the test robot with respect to a join present between a slot wedge and a rotor body, and wherein the controller compares the captured actual orientation with a stored desired orientation and controls the drive system on the basis of the comparison” as recited in claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUES M SAINT SURIN/Examiner, Art Unit 2861